Title: To George Washington from James McHenry, 2 October 1797
From: McHenry, James
To: Washington, George



Dear Sir.
Near Downingstown [Pa.] 2 Octbr 1797

I was too much hurried with business before leaving Philada to answer your last letter of the 14th of Augt and since my arrival here I have had a bilious fever, and more business than if I had remained in Philada, according to which reasoning I ought not to answer it now. The fact is I perhaps should have suspended the pleasure a little longer, if I had not received to-day the enclosed letter from my friend Mr Murray. I send it to you for your perusal, as I shall neither have time nor oppertunity to write him before you can return it.
I hope you get Porcepine & the Aurora under a war office cover Biddle will dispose of the articles in my keeping on the return of winter and I shall of your presents on my return to Philada. Sincerely & Affectionately yours

James McHenry

